DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 4 that “the tear line is formed inside the cushion cover rather than a sewing-coupling portion” is confusing because it suggests that the sewing-coupling portion is at an alternative location to the cushion cover, as suggested by the term “rather”, but the sewing-coupling portion (at 430) is actually a part of the cushion cover 400. Also, it is suspected that the tear line is not actually “inside the cushion cover” (i.e., internal to the cushion cover), as suggested by the claim language, in which case the claim does not accurately describe applicant’s invention. That is, such tear seams are typically formed as a series of perforations or indentations, and such a tear seam would not accurately be described as being “inside” (i.e., internal to) the cushion cover. This rejection could be overcome by deleting “, and the tear line is formed inside the cushion cover rather than a sewing-coupling portion”. 
Claim 8 does not accurately describe applicant’s invention because a main cushion 100 and an associated sub-cushion 200 are not respectively located at opposite sides of the seat (they are located on the same side of the seat), and they are not unfolded symmetrically to each other (at least since they are not the same shape). 
Allowable Subject Matter
Claims 1-3, 5-7, 9 and 10 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above, and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614